Citation Nr: 0120517	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  99-24 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disorder, to 
include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to May 
1972.

By a decision in July 1990, the RO denied service connection 
for PTSD and other psychiatric disorders (transient 
situational reaction and drug abuse).  The veteran was 
notified of the decision, and of his appellate rights; he did 
not initiate an appeal within one year.  See 38 C.F.R. 
§§ 19.117, 19.118, 19.129(a) (1990).  As a result, the RO's 
decision became final.  See 38 C.F.R. § 20.1103 (2000).

By a decision in March 1996, the RO reopened the claim for 
service connection for PTSD, and denied the claim on the 
merits.  The veteran was notified of the RO's decision, and 
of his appellate rights, but he did not initiate an appeal 
within one year.  See 38 C.F.R. §§ 20.200, 20.201, 20.302(a) 
(1995).  As a result, that decision also became final.

By a decision entered in September 1999, the RO found that 
new and material evidence had not been received to reopen the 
claim for service connection for PTSD.  See 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).  The veteran 
filed a notice of disagreement in October 1999, and the RO 
furnished him a statement of the case (SOC) later that same 
month.  Thereafter, in November 1999, he perfected an appeal 
of the RO's September 1999 decision by filing a VA Form 9 
(Appeal to Board of Veterans' Appeals (Board)).  Accordingly, 
that matter is now before the Board.

The RO's February 1999 decision was limited to the matter of 
service connection for PTSD.  However, during a Board hearing 
at the RO in April 2001, the veteran and his representative 
indicated that they were seeking service connection, not only 
for PTSD, but for any psychiatric disorder that might be 
service-related.  In the Board's view, the PTSD claim and the 
claim for service connection for psychiatric disorders other 
than PTSD are inextricably intertwined, and should be 
adjudicated together.  Consequently, and in light of the fact 
that both claims have been the subject of a prior final 
denial, the Board has re-characterized the matter on appeal 
as set forth above, on the title page of this preliminary 
order.

In September 1995, the veteran filed what might be construed 
as a claim for service connection for hypoglycemia.  The RO 
has not yet adjudicated such a claim. Neither the veteran nor 
his representative has mentioned the issue recently.  The 
matter is referred to the RO for clarification and any 
further appropriate action.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law applies to all 
claims filed on or after the date of the law's enactment, as 
well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See VCAA § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
VAOPGCPREC 11-2000 (Nov. 27, 2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
The RO has not yet considered the veteran's claim in the 
context of the new law.  Nor has the veteran had an 
opportunity to prosecute his claim in that context.  
Consequently, in order to ensure the veteran due process of 
law, and to avoid the possibility of prejudice, the Board 
will remand the matter to the RO.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  It is also noteworthy that certain 
development is mandated even prior to any determination on 
reopening of a claim for benefits.  Inasmuch as it appears 
that the record may not contain all relevant reports of 
treatment from the VA Medical Center (VAMC) in Salem, 
Virginia, or from Roanoke Memorial Hospital in Roanoke, 
Virginia, the RO's action should include making reasonable 
efforts to obtain complete copies of all relevant reports of 
treatment from those two facilities.  Likewise, clinical 
records from the veteran's period of in-service 
hospitalization at Fort Lee, Virginia in May 1972, to include 
the report of the psychiatric consultation that was 
accomplished at that time, as referred to in a May 1972 
Narrative Summary of record, must be obtained.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ensure that all 
relevant and obtainable records of VA 
and/or private treatment have been 
procured for association with the 
veteran's claims folder.  The RO should 
ask the veteran to identify all medical 
care providers who have treated him for 
psychiatric difficulties.  He should 
include the dates of treatment, if at 
all possible.  The RO should make 
reasonable efforts to obtain any records 
of relevant treatment that have not 
already been associated with the 
veteran's claims file.  These should 
include copies of all relevant records 
of treatment from the VAMC in Salem, 
Virginia, and from Roanoke Memorial 
Hospital in Roanoke, Virginia.  If the 
RO is unable to obtain all of the 
relevant records sought, the RO should 
notify the veteran of that fact; 
identify the records that it was unable 
to obtain; briefly explain to the 
veteran the efforts made to obtain the 
records; and describe any further action 
to be taken on his claim.

2. The RO should request from the 
service department a copy of any service 
health records pertaining to the veteran 
that might be still be in the possession 
of the service department, to include 
any and all in-service clinical records 
and records of hospitalization and/or 
psychiatric treatment.  Of particular 
interest (since it has been identified) 
is the report of the psychiatric 
consultation accomplished in connection 
with the veteran's  hospitalization in 
service in May 1972.  The search for 
records should encompass an attempt to 
obtain records directly from Fort Lee, 
Virginia, or from any records depository 
where records from Fort Lee may have 
been transferred.  The RO should 
continue efforts to obtain the records 
until they are procured, unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain the records would be futile.  
Service department's response(s), and 
any evidence received, should be 
associated with the claims folder.  If 
the RO is unable to obtain the evidence, 
the veteran should be notified of that 
fact; advised of what records could not 
be obtained, and of the efforts made to 
obtain them; and advised as to any 
further action to be taken with respect 
to the claim.

3. The RO should give the veteran 
another opportunity to provide as much 
additional detail as possible regarding 
each of his claimed PTSD stressors, 
including dates, times, locations, units 
of assignment, names of others who were 
involved, and the specifics of each 
event experienced.  He should be 
notified that it may be helpful for him 
to obtain corroborating statements from 
other servicemen who witnessed the 
claimed events.  He should be given a 
reasonable opportunity to respond to the 
RO's communications.

4.  The RO must review the claims folder 
and ensure that any further notification 
and development required by the VCAA is 
completed.
5.  When all of the foregoing 
development is completed, the RO should 
take readjudicate the veteran's claim.  
In so doing, the RO should consider, not 
only service connection for PTSD, but 
also service connection for psychiatric 
disorders other than PTSD.  The RO 
should address the question of whether 
new and material evidence has been 
received and, if it is determined that 
such evidence has been received, the RO 
should reopen, undertake any additional 
development deemed necessary, to include 
any additional development required 
under the VCAA, and then adjudicate the 
matter on the merits.  The additional 
development might include, for example, 
assisting the veteran in verifying his 
PTSD stressors, and affording him a 
psychiatric examination to determine 
whether he has PTSD or some other 
psychiatric disorder that may be 
attributed to service.

If the benefit sought is denied, an appropriate supplemental 
SOC (SSOC) should be issued.  After the veteran and his 
representative have been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action by the veteran is 
required until he receives further notice.  He may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This matter must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


